                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CYRUS HAZARI,                                        Case No. 19-CV-01986-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER DENYING WITHOUT
                                                                                              PREJUDICE MOTION FOR LEAVE
                                  14             v.                                           TO PROCEED IN FORMA PAUPERIS;
                                                                                              DISMISSING COMPLAINT WITHOUT
                                  15     SUPERIOR COURT OF SANTA CLARA                        PREJUDICE; DENYING AS MOOT
                                         COUNTY,                                              MOTION FOR TEMPORARY
                                  16                                                          RESTRAINING ORDER; AND
                                                        Defendant.                            DENYING WITHOUT PREJUDICE
                                  17                                                          MOTION TO FILE EXHIBITS TO
                                                                                              COMPLAINT UNDER SEAL
                                  18
                                                                                              Re: Dkt. Nos. 2, 3, 4
                                  19
                                              Before the Court is Pro Se Plaintiff Cyrus Hazari’s (“Plaintiff”) motion for leave to
                                  20
                                       proceed in forma pauperis. ECF No. 4 (“Application”).
                                  21
                                              Under the federal in forma pauperis statute, a court may authorize the commencement of a
                                  22
                                       suit without prepayment of the filing fee required by the clerk of the court if the plaintiff submits
                                  23
                                       an affidavit of poverty showing that he is “unable to pay such fees or give security therefor.” 28
                                  24
                                       U.S.C. § 1915(a). However, even if the plaintiff makes an adequate showing of poverty, a court
                                  25
                                       may deny leave to proceed in forma pauperis if it determines at the outset “from the face of the
                                  26
                                                                                          1
                                  27   Case No. 19-CV-01986-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS;
                                  28   DISMISSING COMPLAINT WITHOUT PREJUDICE; DENYING AS MOOT MOTION FOR TEMPORARY
                                       RESTRAINING ORDER; AND DENYING WITHOUT PREJUDICE MOTION TO FILE EXHIBITS TO
                                       COMPLAINT UNDER SEAL
                                   1   proposed complaint that the action is frivolous or without merit.” Tripati v. First Nat. Bank &

                                   2   Trust, 821 F.2d 1368, 1370 (9th Cir. 1987); see also 28 U.S.C. § 1915(e); Calhoun v. Stahl, 254

                                   3   F.3d 845, 845 (9th Cir. 2001) (per curiam) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not

                                   4   limited to prisoners.”).

                                   5          As an initial matter, Plaintiff’s application raises several questions about his ability to pay

                                   6   the Court fees. Here, Plaintiff has declared under penalty of perjury that although he is not

                                   7   presently employed, his last date of employment was October 1, 2017 and during that time, he

                                   8   received a gross amount of $2,528 per month. Application at 1–2. Plaintiff has declared under

                                   9   penalty of perjury that he currently receives a $300 State of California disability payment per

                                  10   week and that he has withdrawn from his pension plan to pay debts. Id. at 2. Plaintiff also declared

                                  11   under penalty of perjury that he has a combined $892.71 in his bank accounts. Id. at 3. Plaintiff

                                  12   declared that he has a long list of debts, including several mortgages (the figures $150K, $1,750K,
Northern District of California
 United States District Court




                                  13   and $1,600K appear on his application); loans ($1,600K and $550K); credit card debt ($120k);

                                  14   and business liabilities ($643K). Id. at 3–4. Nonetheless, Plaintiff states that the estimated market

                                  15   value of his home is $600K and that he has other assets, including unexplained real estate valued

                                  16   at approximately $900K. Id. Further, despite having stated that he owns property, Plaintiff

                                  17   inexplicably declared that his monthly rent is $2500. Id. Given these inconsistencies in Plaintiff’s

                                  18   Application, and particularly given Plaintiff’s assets, including real estate valued at approximately

                                  19   $900K, the Court cannot conclude that Plaintiff has adequately shown that he is unable to pay the

                                  20   fees required to commence this lawsuit. The Court thus DENIES Plaintiff’s IFP request with leave

                                  21   to amend to explain these figures.

                                  22          Moreover, the Court concludes that Plaintiff’s complaint on its face “fails to state a claim

                                  23   on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A complaint is frivolous for

                                  24   purposes of 28 U.S.C. § 1915(e)(2)(B) if it lacks an arguable basis either in law or in fact. Neitzke

                                  25   v. Williams, 490 U.S. 319, 325 (1989). Although “[c]ourts have a duty to construe pro se pleadings

                                  26
                                                                                         2
                                  27   Case No. 19-CV-01986-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS;
                                  28   DISMISSING COMPLAINT WITHOUT PREJUDICE; DENYING AS MOOT MOTION FOR TEMPORARY
                                       RESTRAINING ORDER; AND DENYING WITHOUT PREJUDICE MOTION TO FILE EXHIBITS TO
                                       COMPLAINT UNDER SEAL
                                   1   liberally,” Barnhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003), even a liberal

                                   2   construction of Plaintiff’s complaint fails to reveal a non-frivolous claim.

                                   3          Most problematic is that Plaintiff brings this suit against the Superior Court of Santa Clara

                                   4   County, apparently seeking to either appeal to this Court from a state court judgment in a civil

                                   5   case or to stay the state Court proceedings. For instance, Plaintiff’s complaint, filed April 12,

                                   6   2019, references Plaintiff’s state court litigation, including case numbers 16CV295730,

                                   7   18CV335914, 18CV337311, and 18CV338915 in the Superior Court of Santa Clara County. ECF

                                   8   No. 1 (“Compl.”) ¶¶ 66, 102. Plaintiff complains that the state court did not grant Plaintiff’s fee

                                   9   waiver request(s) or a stay of the lawsuit(s). See id. ¶¶ 104, 111, 114. Plaintiff further appears to

                                  10   request that the United States District Court for the Northern District of California interfere with

                                  11   the state court: “THEREFORE IF YOU DO NOT GRANT MY INJUNCTION AND MY

                                  12   REQUESTED RELIEF, AND LEAVE ME IN THE HANDS OF DEFENDANT [(SUPERIOR
Northern District of California
 United States District Court




                                  13   COURT OF SANTA CLARA COUNTY)] TO BE ADA ACCOMODATED, BECAUSE OF ITS

                                  14   UNCORRECTED IGNORANCE AND ITS CONTINUING PREJUDICE, I WILL LOSE MY

                                  15   JUST LAWSUITS, AND I WILL BE MORE AND MORE INJURED.” Id. ¶ 133 (capitalization

                                  16   in original). Plaintiff’s motion for temporary restraining order and preliminary injunction, filed

                                  17   April 12, 2019, clarifies that Plaintiff is seeking a temporary restraining order and a preliminary

                                  18   injunction that enjoins the Superior Court of Santa Clara County from denying Plaintiff ADA

                                  19   accommodation in the form of a stay of proceedings in case numbers 16CV295730, 18CV335914,

                                  20   18CV337311, and 18CV338915. ECF No. 3 (“TRO”).

                                  21          Plaintiff’s complaint does not appear to seek appellate review of the state court

                                  22   proceedings because all of the proceedings appear to be ongoing. Nonetheless, if Plaintiff’s

                                  23   Complaint seeks appellate review of state court proceedings, this Court lacks jurisdiction over

                                  24   such a claim. Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.

                                  25   Feldman, 460 U.S. 462 (1983); Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013) (“The

                                  26
                                                                                          3
                                  27   Case No. 19-CV-01986-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS;
                                  28   DISMISSING COMPLAINT WITHOUT PREJUDICE; DENYING AS MOOT MOTION FOR TEMPORARY
                                       RESTRAINING ORDER; AND DENYING WITHOUT PREJUDICE MOTION TO FILE EXHIBITS TO
                                       COMPLAINT UNDER SEAL
                                   1   Rooker-Feldman doctrine forbids a losing party in state court from filing suit in federal district

                                   2   court complaining of an injury caused by a state court judgment, and seeking federal court review

                                   3   and rejection of that judgment.”). Moreover, to the extent Plaintiff is seeking for this Court to

                                   4   interfere with the state court’s proceedings, the Court should abstain from such interference in the

                                   5   instant case. See Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (discussing Younger

                                   6   abstention, which cautions against federal interference with ongoing state civil proceedings,

                                   7   particularly where (1) there is an ongoing state judicial proceeding; (2) the proceeding implicates

                                   8   important state interests; (3) there is an adequate opportunity in the state proceedings to raise

                                   9   constitutional challenges; and (4) the requested relief seeks to enjoin” or has the practical effect of

                                  10   enjoining the ongoing state judicial proceeding).

                                  11          Thus, because Plaintiff appears to seek federal interference with his ongoing state civil

                                  12   proceedings, the Court concludes that Plaintiff’s complaint is frivolous on its face. The Court
Northern District of California
 United States District Court




                                  13   cannot conclude, however, that “amendment would be futile.” Leadsinger, Inc. v. BMG Music

                                  14   Pub., 512 F.3d 522, 532 (9th Cir. 2008); see also Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.

                                  15   2003) (en banc) (“[T]he rule favoring liberality in amendments is particularly important for the pro

                                  16   se litigant.”) (internal quotation marks omitted). Therefore, the Court DENIES Plaintiff’s motion

                                  17   to proceed in forma pauperis and DISMISSES Plaintiff’s complaint with leave to amend. If

                                  18   Plaintiff elects to file an amended complaint, Plaintiff must do so within 30 days of this Order. If

                                  19   Plaintiff fails to file an amended complaint within 30 days, the complaint will be dismissed with

                                  20   prejudice.

                                  21          The motion for temporary restraining order and preliminary injunction is DENIED AS

                                  22   MOOT. ECF No. 3.

                                  23          Plaintiff had also filed a motion to seal exhibits attached to the complaint. ECF No. 2. The

                                  24   Court DENIES this motion to seal without prejudice. Civil Local Rule 79-5(f)(2) provides that if a

                                  25   motion to seal is denied in its entirety, the document sought to be sealed will not be considered by

                                  26
                                                                                           4
                                  27   Case No. 19-CV-01986-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS;
                                  28   DISMISSING COMPLAINT WITHOUT PREJUDICE; DENYING AS MOOT MOTION FOR TEMPORARY
                                       RESTRAINING ORDER; AND DENYING WITHOUT PREJUDICE MOTION TO FILE EXHIBITS TO
                                       COMPLAINT UNDER SEAL
                                   1   the Court unless the submitting party files an unredacted version of the document within 7 days

                                   2   after the motion is denied. Because Plaintiff’s complaint is dismissed without prejudice and the

                                   3   motion to seal is denied without prejudice, Plaintiff does not need to refile unredacted versions of

                                   4   the exhibits to the complaint at this time. If Plaintiff files an amended complaint, attaches exhibits

                                   5   to that amended complaint, and files a renewed motion to seal, the Court at that time will apply the

                                   6   appropriate standard for sealing and rule on the renewed sealing motion.

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: April 16, 2019

                                  10                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                                                                         5
                                  27   Case No. 19-CV-01986-LHK
                                       ORDER DENYING WITHOUT PREJUDICE MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS;
                                  28   DISMISSING COMPLAINT WITHOUT PREJUDICE; DENYING AS MOOT MOTION FOR TEMPORARY
                                       RESTRAINING ORDER; AND DENYING WITHOUT PREJUDICE MOTION TO FILE EXHIBITS TO
                                       COMPLAINT UNDER SEAL
